DETAILEDACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/27/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No.11,265,205. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of the current application matches directly to every element of Claim 1 of Patent No. 11,265,205. 
5.	In addition, specifically Independent Claims 1, 11 & 20, is/are rejected on the ground of nonstatutory double patenting as being rejected over claim(s) 1-9 & 13 of Patent No. 11,265,205 in view of Della Corte et al. (US 2018/0024875 A1), in view of Suthar et al. (US 2020/0134421 A) and further in view of Feng Yong (CN 111200530 A).
The claims are not patentable distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Della Corte-Suthar-Yong and apply them on the teachings of Application No. 17/584,163 to create a system that determines key performance indicators values of parameters. 
6.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent No. 11,265,205. 
Instant Application 17/584,163
Patent No.11,265,205
1.     A method comprising: 

obtaining, by a computer device, a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; 

identifying, by the computer device, a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; 

identifying, by the computer device, at least one anomaly based on the plurality of potential anomalies; 

determining, by the computer device, a root cause parameter for the identified at least one anomaly; and 

sending, by the computer device, an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.
1. A method comprising: 

obtaining, by a computer device, a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device;

 computing, by the computer device, a set of historical statistical values for the obtained plurality of KPI values; 

providing, by the computer device, the obtained plurality of KPI values and the computed set of historical statistical values to an anomaly detection model to identify a plurality of potential anomalies; 

filtering, by the computer device, the identified plurality of potential anomalies based on designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly, wherein the designated desirable behavior for the particular KPI parameter identifies either an increasing direction in values of the particular KPI parameter as desirable or a decreasing direction in values of the particular KPI parameter as desirable, and 

wherein the filtering includes identifying potential anomalies, of the plurality of potential anomalies, as not being anomalies when identified as being associated with the designated desirable behavior; 

determining by the computer device, a root cause KPI parameter, from the plurality of KPI parameters, for the identified at least one anomaly; and 

sending, by the computer device, an 
alert that includes information identifying the at least one anomaly and the determined root cause KPI parameter to a network management system or a network repair system associated with the at least one network device.
2.     The method of claim 1, wherein identifying the at least one anomaly based on the plurality of potential anomalies includes: 

determining that the at least one of the plurality of potential anomalies is associated with behavior designated as desirable behavior for a KPI parameter; and 

removing the at least one of the plurality of potential anomalies from the plurality of potential anomalies.  

10.     The method of claim 1, wherein filtering the identified plurality of potential anomalies based on a designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly includes: 

designating a desirable direction of change in values for the particular KPI parameter as either the increasing direction in values of the particular KPI parameter or the decreasing direction in values of the particular KPI parameter; 

determining that a particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction; and 

filtering the particular KPI value out as not an anomaly, based on determining that the particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction.
3.     The method of claim 2, wherein the designated desirable behavior for the KPI parameter identifies either a set of increasing values for the KPI parameter as desirable or a set of decreasing values for the KPI parameter as desirable.  

10.     The method of claim 1, wherein filtering the identified plurality of potential anomalies based on a designated desirable behavior for a particular KPI parameter, of the plurality of KPI parameters, to identify at least one anomaly includes: 

designating a desirable direction of change in values for the particular KPI parameter as either the increasing direction in values of the particular KPI parameter or the decreasing direction in values of the particular KPI parameter; 

determining that a particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction; and 

filtering the particular KPI value out as not an anomaly, based on determining that the particular KPI value, of the plurality of KPI values, was classified by the anomaly detection model based on the designated desirable direction
4.     The method of claim 1, further comprising: 

computing a set of historical statistical values for the obtained plurality of KPI values; 

computing a degree of randomness for the plurality of KPI values; and 

selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness.  

3. The method of claim 1, further comprising: 

computing a degree of randomness for the plurality of KPI values; and 

selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device based on the computed degree of randomness.
5.     The method of claim 4, wherein the computed degree of randomness is based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values.

4.     The method of claim 3, wherein the computed degree of randomness is based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values.
6.     The method of claim 4, further comprising: 

selecting at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is higher than a randomness threshold; or 

selecting at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is lower than the randomness threshold.  

5.     The method of claim 3, further comprising: determining that the computed degree of randomness is higher than a randomness threshold; and 

selecting at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device, in response to determining that the computed degree of randomness is higher than the randomness threshold.

6.     The method of claim 3, further comprising: determining that the computed degree of randomness is lower than a randomness threshold; and selecting at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the at least one network device, in response to determining that the computed degree of randomness is lower than the randomness threshold.
7.     The method of claim 1, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 38Docket No. 20200150C1 

a time series of values for at least one KPI parameter for a particular network device; or 

a set of values for at least one KPI parameter at a particular time for a plurality of network devices.  

2. The method of claim 1, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 

a time series of values for at least one KPI parameter for a particular network device; or 

a set of values for at least one KPI parameter at a particular time for a plurality of network devices.
8.     The method of claim 1, further comprising: selecting the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values.

7.     The method of claim 1, further comprising: selecting the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values.
9.     The method of claim 8, further comprising: 

selecting a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

selecting a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.  

8.     The method of claim 7, further comprising: 

selecting a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

selecting a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.
10.     The method of claim 1, wherein determining the root cause parameter for the identified at least one anomaly includes:

using a distance-based anomaly detection model as the anomaly detection model to identify the plurality of potential anomalies; and 

using a tree-based anomaly detection model to identify a root cause parameter using the identified at least one anomaly as an input.  

9. The method of claim 1, further comprising: 

applying a significance threshold to a particular KPI parameter, of the plurality of KPI parameters associated with at least one network device, to remove anomalies associated with the particular KPI parameter that do not meet the significance threshold.
11.     The method of claim 1, wherein determining the root cause parameter for the identified at least one anomaly includes: calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.

13.     The method of claim 1, wherein determining the root cause KPI parameter for the identified at least one anomaly includes: calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.
12. A device comprising: a processor configured to: obtain a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; identify a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; identify at least one anomaly based on the plurality of potential anomalies; determine a root cause parameter for the identified at least one anomaly; and send an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.  

Same as Claim 1 of Application 17/584,163. 
13. The device of claim 12, wherein, when identifying the at least one anomaly based on the plurality of potential anomalies, the processor is further configured to: determine that the at least one of the plurality of potential anomalies is associated with behavior designated as desirable behavior for a KPI parameter, wherein the designated desirable behavior for the KPI parameter identifies either a set of increasing values for the KPI parameter as desirable or a set of decreasing values for the KPI parameter as desirable; and 40Docket No. 20200150C1 remove the at least one of the plurality of potential anomalies from the plurality of potential anomalies.  

Same as Claim 2 of Application 17/584,163.
14. The device of claim 12, wherein the processor is further configured to: compute a set of historical statistical values for the obtained plurality of KPI values; compute a degree of randomness for the plurality of KPI values based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values; and select the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness.  

 Same as Claim 3 of Application 17/584,163. 
15. The device of claim 14, wherein the processor is further configured to: select at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is higher than a randomness threshold; or select at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is lower than the randomness threshold.  
Preliminary Amendment - First Action Not Yet Received
Same as Claim 6 of Application 17/584,163.
16. The device of claim 12, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 41Docket No. 20200150C 1 a time series of values for at least one KPI parameter for a particular network device; or a set of values for at least one KPI parameter at a particular time for a plurality of network devices.  
ed at least one anomaly.  

Same as Claim 7 of Application 17/584,163.
17. The device of claim 12, wherein the processor is further configured to: 

determine a data distribution uniformity value and a data size for the plurality of KPI values; and 

select a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 

select a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.  

16.     The computer device of claim 14, wherein the processor is further configured to: 

select the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values; 

select a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; and 

select a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.
18. The device of claim 12, wherein, when determining the root cause parameter for the identified at least one anomaly, the processor is further configured to: use a distance-based anomaly detection model as the anomaly detection model to identify the plurality of potential anomalies; and use a tree-based anomaly detection model to identify a root cause parameter using the identified at least one anomaly as an input.  

 Application No.: 16/860,961 Office Action Dated: December 10, 2020Same as Claim 10 Above. 
19. The device of claim 12, wherein, when determining the root cause parameter for the identified at least one anomaly, the processor is further configured to: 42Docket No. 20200150C1 calculate at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.  

Same as Claim 11 of Application 17/584,163.
20. A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: one or more instructions to obtain a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; one or more instructions to identify a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; one or more instructions to identify at least one anomaly based on the plurality of potential anomalies; one or more instructions to determine a root cause parameter for the identified at least one anomaly; and one or more instructions to send an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.

Same as Claim 1 of Application 17/584,163.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 12-13, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Della Corte et al. (US 2018/0024875 A1), in view of Suthar et al. (US 2020/0134421 A) and further in view of Feng Yong (CN 111200530 A). 
Re Claim 1, 12 & 20, Della Corte teaches a method comprising: 
obtaining, by a computer device, a plurality of key performance indicator (KPI) values for a plurality of KPI parameters associated with at least one network device; (Della Corte; FIG. 1-4; ¶ [0016]-[0040]; The embodiment(s) detail the collection of KPI associated with networked devices.)
identifying, by the computer device, a plurality of potential anomalies based on the plurality of KPI values using an anomaly detection model; (Della Corte; FIG. 1-4; ¶ [0019]-[0030], [0045]; The system analysis historical and current KPI’s for anomaly detection and identification.)
Della Corte does not explicitly suggest identifying, by the computer device, at least one anomaly based on the plurality of potential anomalies;
However, in analogous art, Suthar teaches identifying, by the computer device, at least one anomaly based on the plurality of potential anomalies; (Suthar; FIG. 1-5; ¶ [0024]-[0051]; The embodiment(s) detail an identification of potential anomalies.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte in view of Suthar to identify anomalies for the reasons of sending alerts and identifying anomalies associated with KPIs. (Suthar Abstract & ¶ [0025]-[0031])
Della Corte-Suthar does not explicitly suggest determining, by the computer device, a root cause parameter for the identified at least one anomaly; and sending, by the computer device, an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device.  
However, in analogous art, Yong teaches determining, by the computer device, a root cause parameter for the identified at least one anomaly; and (Yong; FIG. 1-2; Page(s) 2-8; Root cause analysis based on KPI.) 
sending, by the computer device, an alert identifying the at least one anomaly and the root cause parameter to a management device associated with the at least one network device. (Yong; FIG. 1-2; Page(s) 2-8; Identifiable data/information for the determining of root cause KPI.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar in view of Yong to include a root cause for anomaly detection for the reasons of implementing a root cause analysis based on KPI indicators that employs isolation forest anomaly detection algorithms and models. (Yong Page(s) 2-8) 

Re Claim 2 & 13, Della Corte-Suthar-Yong discloses the method of claim 1, wherein identifying the at least one anomaly based on the plurality of potential anomalies includes: 
determining that the at least one of the plurality of potential anomalies is associated with behavior designated as desirable behavior for a KPI parameter; and (Suthar; FIG. 1-5; ¶ [0024]-[0051]; The embodiment(s) detail a filtering engine. The filtering of anomalous data associated with KPI that indicate anomalous behavior.)
removing the at least one of the plurality of potential anomalies from the plurality of potential anomalies. (Suthar; FIG. 1-3; ¶ [0023]-[0038]; Removing anomalies that data values that do not contribute to the accuracy of the predictive model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte in view of Suthar to identify anomalies for the reasons of sending alerts and identifying anomalies associated with KPIs. (Suthar Abstract & ¶ [0025]-[0031])

Re Claim 3, Della Corte-Suthar-Yong discloses the method of claim 2, wherein the designated desirable behavior for the KPI parameter identifies either a set of increasing values for the KPI parameter as desirable or a set of decreasing values for the KPI parameter as desirable. (Yong; FIG. 1-2; Page(s) 2-8; The invention details the changes of KPI.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar in view of Yong to include a root cause for anomaly detection for the reasons of implementing a root cause analysis based on KPI indicators that employs isolation forest anomaly detection algorithms and models. (Yong Page(s) 2-8) 

Re Claim 7 & 16, Della Corte-Suthar-Yong discloses the method of claim 1, wherein the plurality of KPI values for the plurality of KPI parameters associated with the at least one network device includes: 
a time series of values for at least one KPI parameter for a particular network device; 
or a set of values for at least one KPI parameter at a particular time for a plurality of network devices. (Della Corte; FIG. 1; ¶ [0025]-[0035]; A time series of KPI parameter in data sets.)

Re Claim 8, Della Corte-Suthar-Yong discloses the method of claim 1, further comprising: 
selecting the anomaly detection model based on a data distribution uniformity value and a data size associated with the plurality of KPI values. (Della Corte; FIG. 1-2; ¶ [0024]-[0030]; The embodiment(s) detail distance based detection associated with thresholds and KPI values.) 

Re Claim 9, Della Corte-Suthar-Yong discloses the method of claim 8, further comprising: 
selecting a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; (Della Corte; FIG. 1-2; ¶ [0024]-[0030]; The embodiment(s) detail distance based detection associated with thresholds.)
or selecting a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold.  

Re Claim 10 & 18, Della Corte-Suthar-Yong discloses the method of claim 1, wherein determining the root cause parameter for the identified at least one anomaly includes: 
using a distance-based anomaly detection model as the anomaly detection model to identify the plurality of potential anomalies; and (Della Corte; FIG. 1-2; ¶ [0003], [0005], [0017], [0023]; Distance based anomaly detection.)
using a tree-based anomaly detection model to identify a root cause parameter using the identified at least one anomaly as an input. (Yong; FIG. 1-2; Page(s) 2-8; Tree/Root caused based KPI anomaly detection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar in view of Yong to include a root cause for anomaly detection for the reasons of implementing a root cause analysis based on KPI indicators that employs isolation forest anomaly detection algorithms and models. (Yong Page(s) 2-8) 

Re Claim 17, Della Corte-Suthar-Yong discloses the device of claim 12, wherein the processor is further configured to: 
determine a data distribution uniformity value and a data size for the plurality of KPI values; and (Della Corte; FIG. 1-2; ¶ [0024]-[0030]; The embodiment(s) detail distance based detection associated with thresholds and KPI values.)
select a distance-based anomaly detection model, when it is determined that the data distribution uniformity value is above a uniformity threshold and the data size is below a size threshold; or 
select a tree-based anomaly detection model, when it is determined that the data distribution uniformity value is below the uniformity threshold and the data size is above the size threshold. (Della Corte; FIG. 1-2; ¶ [0024]-[0030]; The embodiment(s) detail distance based detection associated with thresholds.)

Claim(s) 4-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Della Corte et al. (US 2018/0024875 A1), in view of Suthar et al. (US 2020/0134421 A), in view of Feng Yong (CN 111200530 A) and further in view of Leverich et al. (US 2019/0065298 A1). 
Re Claim 3 & 14, Della Corte-Suthar-Yong discloses the method of claim 1, further comprising: 
computing a set of historical statistical values for the obtained plurality of KPI values; (Della Corte; FIG. 1-4; ¶ [0019]-[0030], [0045]; The historical behavior of collected with KPIs.)
computing a degree of randomness for the plurality of KPI values; and (Della Corte; FIG. 1-4; ¶ [0019]-[0030], [0045]; The system analysis historical and current KPI’s for anomaly detection and identification.)
Della Corte-Suthar-Yong does not explicitly suggest selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness.  
However, in analogous art, Leverich teaches selecting the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device based on the computed degree of randomness. (Leverich; FIG. 1-6; ¶ [0102]-[0145]; A set of historical data points, KPI values of connected devices associated with degrees of randomness.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar-Yong in view of Leverich to computer degrees of randomness for KPI values for the reasons of implementing an anomaly detection system that identifies values of KPI that reflect anomalous behavior, that incorporates historical KPI value and thresholds. (Leverich ¶ [0106], [0111]) 

Re Claim 5, Della Corte-Suthar-Yong-Leverich discloses the method of claim 4, wherein the computed degree of randomness is based on a number of data points, from the plurality of KPI values, that crossed a standard deviation value computed for the plurality of KPI values. (Leverich; FIG. 1-6; ¶ [0102]-[0145]; A set of historical data points, KPI values of connected devices associated with degrees of randomness.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar-Yong in view of Leverich to computer degrees of randomness for KPI values for the reasons of implementing an anomaly detection system that identifies values of KPI that reflect anomalous behavior, that incorporates historical KPI value and thresholds. (Leverich ¶ [0106], [0111]) 

Re Claim 6 & 15, Della Corte-Suthar-Yong-Leverich discloses the method of claim 4, further comprising: 
selecting at least one of an interquartile range, burstiness, or maximum and minimum values within a time period as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, 
when the computed degree of randomness is higher than a randomness threshold; 
or selecting at least one of a mean, standard deviation, or historically observed maximum and minimum values as the set of historical statistical parameters for the obtained plurality of KPI values associated with the network device, when the computed degree of randomness is lower than the randomness threshold. (Leverich; FIG. 1-9; ¶ [0096], [0102]-[0145]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitation that includes KPI thresholds and values, that surpass or are below historical parameters, based on methodology that details concepts comparable to the computed degree of randomness.)      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar-Yong in view of Leverich to computer degrees of randomness for KPI values for the reasons of implementing an anomaly detection system that identifies values of KPI that reflect anomalous behavior, that incorporates historical KPI value and thresholds. (Leverich ¶ [0106], [0111]) 

Claim(s) 11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Della Corte et al. (US 2018/0024875 A1), in view of Suthar et al. (US 2020/0134421 A), in view of Yong (CN 111200530 A) and further in view of Chintalapati et al. (US 2020/0104775 A1). 
Re Claim 11 & 19, Della Corte-Suthar-Yong discloses the method of claim 1, yet does not explicitly suggest wherein determining the root cause parameter for the identified at least one anomaly includes: calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly.  
However, in analogous art, Chintalapati teaches wherein determining the root cause parameter for the identified at least one anomaly includes: 
calculating at least one Shapley Additive Explanations (SHAP) value for the identified at least one anomaly. (Chintalapati; FIG. 1-5; ¶ Background, [0054]-[0064]; The implementations detail features that employ Shapley Additive Explanations for detecting anomalous events.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Della Corte-Suthar-Yong in view of Chintalapati to calculate SHAP values for anomaly identification for the reasons of employing Shapley Additive Explanations for the identification of anomalous events or patterns. (Chintalapati Background & ¶ [0064]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443